HOLMES, Circuit Judge.
This appeal is from a judgment entered upon a jury verdict awarding damages *978against the appellant in a suit under an insurance policy issued by it.
This is the second appearance of this case here. ' In our former opinion, 133 F.2d 583, we held that the evidence adduced upon the first trial made out a case for determination by the jury. *A careful examination of all the evidence at the second trial discloses that the proof upon the issue of liability is substantially identical with that on the prior trial, except that appellee bolstered its case by a further showing that it was not negligent in failing to prevent the explosive vapors from reaching the boilers. Therefore we hold, for the reasons assigned in the former opinion, that the respective motions of the appellant for a directed verdict were properly overruled.
The record further discloses that there was substantial evidence to justify the damages found by the jury, and the procedural errors assigned are without merit.
The judgment appealed from is affirmed.